DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, and 6 are objected to under 37 CFR 1.75(i). The claims should provide indentation for each element. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 Applicant discloses on line 3: “a second filtration mesh” (emphasis added). However, Applicant has not claimed a first filtration mesh in claim 1 and thus the limitation lacks antecedent basis.
Regarding claim 1 Applicant discloses on line 8: “the lower surface of the rotary upper assembly is abuts on the upper surface” (emphasis added). The wording is confusing. It is suggested Applicant delete the word “is” from this portion of the claim. 
Claim 1 recites the limitation "the certain roughness" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1 Applicant discloses on lines 13-14: “the through hole of the rotary upper assembly is misalignment closed with the through hole of the rotary lower assembly” (emphasis added). The wording is confusing. It is suggested Applicant amend this portion of the claim by rewording the emphasized portion. 
The term “the certain roughness” in claims 1-2 is a relative term which renders the claim indefinite. The term “certain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It seems Applicant might be intending to claim –surface roughness--. However, it is not clear and the term “certain” is relative.
Claims 2-11 depend from claim 1.
Regarding claim 2 Applicant discloses on line 7-8: “is abuts” (emphasis added). The wording is confusing. It is suggested Applicant delete the word “is” from this portion of the claim. 
Regarding claim 2 Applicant discloses on line 17: “is misalignment closed” (emphasis added). The wording is confusing. It is suggested Applicant amend this portion of the claim by rewording the emphasized portion. 
Claim 7 recites the limitation "the surface roughness" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the surface roughness" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10-11 (AS BEST UNDERSTOOD) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OLSON et al. (USPGPUB 2011/0079572).
 	Regarding Claim 1 (AS BEST UNDERSTOOD), OLSON et al. disclose a rotary tea bottle, comprising a tea bottle (2,4) having a lid (9) at the upper end, the tea bottle (4) comprises a bottle body (76,78), wherein the tea bottle (2,4) further comprises a rotary assembly (6) and a second filtration mesh (8), the bottle body comprises an upper container (78) and a lower container (76), the second filtration mesh (8) is fixed to the rotary assembly (6), the rotary assembly (6,255) comprises a rotary upper assembly (12b) and a rotary lower assembly (12a,10,14), the rotary upper assembly is fixedly connected to the upper container (78), the rotary upper assembly (12b) is rotationally fixed to the rotary lower assembly (12a), the rotary lower assembly (12a,10,14) is fixedly connected to the lower container (76), the lower surface of the rotary upper assembly (12b) is abuts (see Figure 2) on the upper surface of the rotary lower assembly (12a), and the certain roughness is maintained between the rotary upper assembly (12b) and the rotary lower assembly (12a), the rotary upper assembly (12b) and the rotary lower assembly (12a) are each provided with at least one through hole (22,26), the through hole of the rotary upper assembly and the through hole of the rotary lower assembly are correspondingly connected (20); when the rotary upper assembly is rotated by an angle, the through hole of the rotary upper assembly is misalignment closed with the through hole of the rotary lower assembly (see “urges the valve 20 to its non-actuated or closed condition” in paragraph [0047]; thus when the entire assembly, which includes the rotary upper assembly, is rotated by any angle the valve stays in the closed position).
	Regarding Claim 10 (AS BEST UNDERSTOOD), OLSON et al. disclose the rotary tea bottle according to claim 1, wherein the bottle wall of the upper container is a solid structure (see Figure 9), and the bottle wall of the lower container is provided with a heat retaining cavity (see Figure 11a).
	Regarding Claim 11 (AS BEST UNDERSTOOD), OLSON et al. disclose the rotary tea bottle according to claim 1, wherein the tea bottle further comprises a first filtration mesh (254,34), the first filtration mesh (254,34) is fixed to the upper part of the upper container (see Figure 11b).

Allowable Subject Matter
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
8/31/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655